Exhibit 10.9

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

ASSET PURCHASE AGREEMENT

 

This First Amendment (“Amendment”) to that certain Asset Purchase Agreement,
dated as of June 17, 2005 (the “Original Agreement”), as amended and restated by
that certain Amended and Restated Asset Purchase Agreement, dated as of
August 2, 2005 (the “Amended Agreement,” and together with the Original
Agreement, the “Agreement”) by and between USN Corporation (formerly known as
Premier Concepts, Inc.), a Colorado Corporation (“USN Corp”), and LGS Holdings,
Inc., a California Corporation (“Buyer”), is made and entered into as this 21st
day of November, 2005. Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings ascribed to them in the Agreement.

 

RECITALS

 

WHEREAS, the Original Agreement inaccurately provided for the sale of certain
membership interests (the “Membership Interests”) of Spotlight, LLC, a
California limited liability company from USN Corp to Buyer, and as a result,
Buyer and USN Corp entered into (i) the Amended Agreement and (ii) an Amended
and Restated Assignment and Purchase Agreement, dated August 2, 2005 (the
“Spotlight Agreement”) by and among Buyer, USN Corp, Michael Reinstein and Brian
Kelly (the “Sellers”) to reflect that Buyer purchased the Membership Interests
directly from Sellers, and not from USN Corp (the “Spotlight Transaction”);

 

WHEREAS, as a result of the Spotlight Transaction, Buyer assumed the obligation
to pay, satisfy and discharge the liabilities of Spotlight (the “Spotlight
Liabilities”);

 

WHEREAS, under the terms and conditions of the Agreement, USN Corp sold and
assigned to Buyer 14 retail jewelry outlets (the “Stores”) and certain assets
associated with the Stores (collectively, the “Transferred Assets”), and in
connection therewith USN Corp assigned to Buyer (i) the liabilities of USN Corp
related to the Stores (the “Stores Liabilities”) and (ii) the liabilities, if
any, of USN Corp related to Spotlight (the “USN Corp/Spotlight Liabilities,”
and, together with the Stores Liabilities, the “Assumed Liabilities”), subject
to the retention by USN Corp of liabilities related to Spotlight of up to $1.4
million, and Buyer assumed the Assumed Liabilities (the “LGS Transaction”);

 

WHEREAS, notwithstanding the assumption by Buyer of the Assumed Liabilities
pursuant to the Agreement, (i) the third parties to whom the Assumed Liabilities
are owed have continued to look to USN for payment of such Assumed Liabilities,
and (ii) Buyer has not timely repaid such Assumed Liabilities as they became due
and payable, and as a result, USN Corp has paid such Assumed Liabilities to date
(the “Paid Liabilities”) in order to mitigate any potential disputes with the
third parties to whom such liabilities are owed;

 

WHEREAS, Buyer desires to assign to USN Corp, and USN Corp has agreed to assume,
the Spotlight Liabilities and the USN Corp/Spotlight Liabilities (collectively,
the “Returned Liabilities”);



--------------------------------------------------------------------------------

WHEREAS, in consideration for the payment of the Paid Liabilities by USN Corp
and its assumption of the Returned Liabilities, Buyer desires to return
1,208,422 shares of the common stock of USN Corp received by Buyer pursuant to
the Original Agreement to USN Corp for cancellation; and

 

WHEREAS, Buyer and USN Corp desire to amend the Agreement, pursuant to
Section 4.4 thereof, to reflect: (i) USN’s payment to date of the Paid
Liabilities, (ii) the return of 1,208,422 shares by Buyer to USN Corp for
cancellation in consideration therefor, and (iii) the assumption by USN Corp of
the Returned Liabilities.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and upon and subject to
the terms and conditions hereinafter set forth, the parties hereto agree as
follows:

 

1. Delivery of Shares for Cancellation. In consideration for: (i) the assignment
by Buyer to USN Corp of the Returned Liabilities, and the assumption by USN Corp
thereof, and (ii) the payment of the Paid Liabilities by USN Corp, Buyer hereby
agrees to deliver to USN Corp, for cancellation, 1,208,422 shares of the common
stock of USN Corp (the “Returned Shares”). The parties hereto agree to make from
time to time, appropriate and reasonable adjustments in the number of Returned
Shares to be delivered by Buyer to USN Corp for cancellation after additional
review of the nature and amount of the Returned Liabilities.

 

2. Retention by Buyer of Stores Liabilities. Buyer further agrees to timely pay
any Stores Liabilities from and after the date hereof and to use its best
efforts to inform the third parties to whom such Stores Liabilities are owed of
the terms of the Agreement and to cause such third parties to seek payment from
Buyer, and not USN Corp for any Stores Liabilities.

 

3. Assumption of Returned Liabilities by USN Corp. In consideration of the
transfer by Buyer to USN Corp of the Returned Shares, as contemplated by
Section 1, USN Corp has heretofore paid the Paid Liabilities and hereby assumes,
undertakes and agrees to satisfy, pay, discharge and perform when due, each and
all of the Returned Liabilities.

 

4. Transferred Assets. Notwithstanding the foregoing and in accordance with the
terms of the Agreement, Buyer shall retain its right, title and interest in the
Transferred Assets.

 

5. Indemnification. USN Corp agrees to indemnify Edward Gurevich to fullest
extent permitted by applicable law with respect to any liabilities incurred by
Mr. Gurevich in connection with the Returned Liabilities and Retained
Liabilities, including without limitation, with respect to legal fees incurred
in defending any indemnifiable acts.

 

6. Remainder of Agreement. Except as modified hereby, the Agreement, as
heretofore amended, shall remain in full force and effect and unmodified.



--------------------------------------------------------------------------------

7. Counterparts. Telefacsimile transmissions of any executed original document
and/or retransmission of any executed telefacsimile transmission shall be deemed
to be the same as the delivery of an executed original. At the request of any
party hereto, the other parties hereto shall confirm telefacsimile transmissions
by executing duplicate original documents and delivering the same to the
requesting party or parties. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

8. Governing Law. This Amendment shall be governed by, construed in accordance
with, and enforced under, the law of the state of California applicable to
agreements or instruments entered into and performed entirely within such state.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.

 

SELLER:

USN Corporation (f/k/a Premier Concepts, Inc.), a Colorado Corporation By:  

/s/ Mark J. Miller

Name:

 

Mark J. Miller

Title:

 

Chief Executive Officer

 

BUYER: By:  

/s/ Edward Gurevich

Name:

 

Edward Gurevich

Title:

 

Chief Executive Officer